Citation Nr: 0020490	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post gastrectomy 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
October 1957.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to an increased 
evaluation for post gastrectomy syndrome.


FINDING OF FACT

Post gastrectomy syndrome is productive of not more than 
moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post gastrectomy syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.111, 4.114, 
Diagnostic Code 7308 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
had complaints of abdominal pain.  Following service he was 
diagnosed with an active duodenal ulcer and on that basis, 
the RO granted entitlement to service connection for active 
duodenal ulcer by rating decision in August 1959.

In January 1961 the veteran was hospitalized due to 
hemorrhaging duodenal ulcers.  He underwent a subtotal 
gastrectomy.  

In March 1961 the RO assigned a temporary total convalescence 
rating for moderate post gastrectomy syndrome effective from 
January 3 to February 17, 1961.  The RO granted entitlement 
to an increased evaluation of 40 percent effective February 
18, 1961. 

In February 1997 the veteran requested that his service-
connected disability be reevaluated for an increased 
evaluation.  His disability, he stated, had worsened in the 
past 10 years.  He reported problems with pain, diet, 
indigestion and sleep due to his service-connected post 
gastrectomy syndrome.

A July 1997 VA medical examination report shows the veteran 
related that he had developed mid-abdominal pain while in the 
Navy.  After his release from active duty he was treated by a 
private physician for peptic ulcer, developed upper 
gastrointestinal (GI) bleeding, and had a subtotal 
gastrectomy.  He stated that postoperatively he lost 30 
pounds, ( from 160 to 129 pounds) and it took him 15 years to 
regain it.  At the time of the examination there were no 
signs of weight loss.  His weight was reported to be 197 
pounds.  He reported that he ate three meals a day and had 3 
to 5 bowel movements per day immediately after eating, in-
between meals and at bedtime or from 3:00 to 5:00 in the 
morning.  

The veteran complained of occasional lower abdominal cramps 
and colic-like gas, 6 to 7 times per week, not related to 
food intake and sometimes relieved by bowel movement.  The 
pain lasted 10 to 60 minutes.  He also complained of 
postprandial fullness and acid regurgitation when he burped, 
which he got once a week.  He denied a history of nausea or 
vomiting.  There was no clinical evidence of anemia or 
icterus.

On examination the upper gastrointestinal (GI) series and 
small bowel series revealed a small sliding hiatus hernia 
without any esophageal reflux.  A gastric pouch was present 
corresponding to a Billroth II gastrectomy.  There was no 
evidence of marginal ulceration or tumor noted.  The small 
series was reported as normal.  

The diagnosis was status post subtotal gastrectomy, secondary 
to bleeding peptic ulcer, post gastrectomy syndrome, 
including chronic diarrhea, daily abdominal cramps with post-
prandial fullness suggesting increased small bowel motility; 
and small sliding hiatus hernia with occasional 
gastroesophageal reflux.  There was no evidence of anemia, 
persistent weight loss, and late dumping syndrome or stomal 
stenosis.

In his February 1998 substantive appeal the veteran stated 
that he suffers from nausea, sweating, circulatory 
disturbance (cramps in the legs), diarrhea (dumping 
syndrome), stomach cramps and fatigue as a result of post 
gastrectomy syndrome.

A VA gastrointestinal examination of the veteran was 
conducted in November 1999.  His claims file and VA medical 
records were reviewed by the examiner prior to the 
examination.  He reported that he continued to have episodes 
of epigastric abdominal pain with pyrosis, diarrhea, 
abdominal bloating, and more recently, nausea, which had 
become more severe in recent years.  These symptoms did not 
occur on a daily basis.  He stated that his GI symptoms 
sometimes interfered with his daily activities.  He had been 
prescribed Zantac, which he took on an as needed basis.  

Physical examination revealed no ulcer disease at the present 
time.  The upper GI series showed no significant pathology.  
The veteran's weight was stable.  There were no signs of 
anemia.  His complete blood count was essentially normal.  
There was mild pain and tenderness in the epigastric area and 
upper quadrant of the abdomen to palpation.  There was no 
organomegaly or masses of the abdomen.  Bowel sounds were 
slightly hyperactive to auscultation.  The diagnoses, in 
pertinent part, were status post partial gastrectomy, and no 
dumping, duodenal ulcer, reflux esophagitis, or gastric ulcer 
found at present.  He was further diagnosed with borderline 
enlargement of the common bile duct, epigastric abdominal 
pain with pyrosis and with nausea, recurrent, secondary to 
gallstones.  The etiology of recurrent diarrhea was 
undetermined.

Upper GI series tests showed an unremarkable swallowing 
function and barium passing through the esophagus.  No 
dumping and marginal ulceration was evident.  The stomach 
did, however, exhibit a Billroth II or jejunal 
gastroenterostomy.  The impressions were post surgical 
changes of the stomach and no significant pathology 
identified.

The small bowel series showed no evidence of strictures, 
masses, or areas of dilatation.  The mucosal pattern 
throughout the small bowel appeared normal.  The impression 
was normal small bowel series.

VA Medical Center (MC) progress notes dated in December 1999 
show that the veteran's echogram of the abdomen was abnormal.  
The abnormal findings were the basis for a diagnosis of 
cholelithiasis (gallstones) and borderline enlargement of the 
common bile duct.  Bile duct stone was not identified.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

There are various postgastrectomy symptoms, which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1999). 

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss, which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(1999).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

Under Diagnostic Code 7308, for post gastrectomy syndrome, a 
20 percent evaluation is warranted for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate post gastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  

A 60 percent evaluation requires severe post gastrectomy 
syndrome, with associated nausea, sweating, circulatory 
disturbances after meals, diarrhea, and hypoglycemic symptoms 
and weight loss with malnutrition and anemia.  38 C.F.R. § 
4.114, Diagnostic Code 7308 (1999).

Under the criteria of Diagnostic Code 7348, vagotomy with 
pyloroplasty or gastroenterostomy, a 20 percent rating is 
warranted for recurrent ulcer with incomplete vagotomy.  A 30 
percent rating is warranted for symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea.  Said surgery followed by demonstrably confirmative 
post-operative complications of stricture or continuing 
gastric retention, warrants a 40 percent evaluation.  40 
percent is the highest evaluation available under this code.  
38 C.F.R. § 4.114, Diagnostic Code 7348 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim for an 
increased evaluation for his post gastrectomy syndrome is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his post gastrectomy syndrome (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath, 
supra, the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's post gastrectomy syndrome.  The veteran has been 
provided VA examinations in connection with his claim for 
increased compensation benefits for his post gastrectomy 
syndrome, and other evidence has been obtained which is 
probative thereof.  

The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.  The Board is not aware of any evidence which has 
been identified as pertinent to the current appeal which has 
not already otherwise been requested and/or obtained.  The 
Board finds that all relevant facts have been properly 
developed and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

As noted earlier, post gastrectomy syndrome is rated in 
accordance with the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7308, which assesses the severity of post 
gastrectomy syndromes in incremental ratings from 20 to 60 
percent.  The RO has assigned a rating of 40 percent for the 
veteran's service-connected post gastrectomy syndrome.

The Board agrees with the RO's determination and upon review 
of the record, finds that the disabling manifestations of the 
veteran's post gastrectomy syndrome do not show the type of 
symptomatology necessary to warrant the maximum schedular 
evaluation of 60 percent.  

The record is absent any competent medical evidence of severe 
functional limitation or disability associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia, which is required in order to warrant a 60 percent 
evaluation under Diagnostic Code 7308.  

Although the veteran has reported frequent symptoms of 
diarrhea shortly after eating, there is no objective clinical 
evidence of weight loss with malnutrition, or anemia.  As 
severe post gastrectomy syndrome is not shown, there is no 
basis for a higher evaluation of 60 percent under Diagnostic 
Code 7308.

Thus, in light of the absence of clinical evidence of weight 
loss, anemia and malnutrition, required for a 60 percent 
rating under Diagnostic Code 7308, it is the decision of the 
Board that a 60 percent rating for the veteran's post 
gastrectomy syndrome is not warranted.

The Board does not find that a question has been presented as 
to which of two evaluations would more properly classify the 
severity of the veteran's post gastrectomy syndrome.  See 38 
C.F.R. § 4.7. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  




In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for extraschedular 
evaluation, discussed them, and determined that an increased 
evaluation on this basis is not warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard the post gastrectomy syndrome has not required 
frequent inpatient care and is not shown to markedly 
interfere with employment such as to render impractical the 
application of the regular schedular standards.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
post gastrectomy syndrome.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for post gastrectomy 
syndrome.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for post 
gastrectomy syndrome is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

